Citation Nr: 0936417	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from October 1950 to 
July 1952.  Service personnel records in the Veteran's claims 
file verify his status as a combat veteran, specifically his 
receipt of the Purple Heart and the Combat Infantryman Badge.  
See 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran died in March 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2004 and October 2004 rating decisions by 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the Veteran's cause of death.

In December 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in March 2004.  The Veteran's death 
certificate listed the immediate cause of his death as 
hepatocellular carcinoma.

3.  At the time of his death, the Veteran was service-
connected for cold injury residuals of the left foot, rated 
as 30 percent; cold injury residuals of the right foot, rated 
as 30 percent; post traumatic stress disorder (PTSD), rated 
as 30 percent; and residuals of multiple shrapnel fragment 
wound scars, rated as 10 percent.  His combined rating for 
his service-connected disabilities was 70 percent.

4.  Competent and persuasive evidence of record does not 
indicate that the Veteran's service-connected cold injury 
residuals were a contributory cause of his death from 
hepatocellular carcinoma.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1154, 1310 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the Veteran's cause of death was received in July 2004.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO and AMC in correspondence dated in August 2004 and 
January 2008.  These letters notified the appellant of VA's 
responsibilities in obtaining information to assist her in 
completing her claim, identified the appellant's duties in 
obtaining information and evidence to substantiate her claim, 
and provided other pertinent information regarding VCAA.  

Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in August 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim. Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in January 2008.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Board observes that the RO and AMC's notice was not fully 
compliant with Hupp because it did not provide the appellant 
a statement of the conditions for which the Veteran was 
service-connected at the time of his death as well as an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition.  However, statements of the appellant 
indicate that she is clearly aware of the evidence and 
information required to substantiate her DIC claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim); see 
also Shinseki v. Sanders, 129 S. Ct. 1696, 1706-08 (2009) 
(holding that a claimant has the burden of showing that any 
error in notice was harmful to his or her claim).

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
National Personnel Records Center (NPRC) advised the RO that 
the Veteran's service treatment records were unavailable in 
October 2001.  However, records from the Office of the 
Surgeon General (SGO) were associated with the file.  The 
Board is satisfied that the RO has taken all necessary steps 
to secure Veteran's service treatment records and, given the 
response from the NPRC, additional efforts to request those 
records would be futile.  See 38 U.S.C.A. § 5103A(b).  The 
Veteran's private and VA treatment records have been obtained 
and associated with his claims file.  The appellant was also 
provided with multiple VA medical opinions to assess the 
etiology of the Veteran's cause of death. 

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the Veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2008).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that disability contributed 
substantially or materially to death, combined to cause 
death, or aided assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2008).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's treatment records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background

Initially, as discussed above, the Veteran's service 
treatment records are unavailable.  However, the Board points 
out that there is a heightened obligation to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the 
appellant's claim has been undertaken with this duty in mind.

SGO abstracts of treatment during active military service do 
not reflect any findings of cancer or cold injury residuals.  
However, these records did indicate that the Veteran suffered 
a concussion of the brain as well as a hand injury while 
serving in the infantry in Korea.

In a January 2002 rating decision, the RO granted service 
connection and assigned separate 30 percent ratings for right 
foot and left foot cold injury residuals.  

VA treatment records dated in 2001 showed findings of 
xerosis, functional pes cavus, mild lower varicosities, 
history of frostbite, onychomycoses, intertrigo, rule out PVD 
(peripheral vascular disease) with vascular occlusion, 
history of prostate cancer, diabetes mellitus, and rule out 
diabetic peripheral neuropathy.  

In a January 2002 VA cold injury protocol examination report, 
the examiner diagnosed residual cold injury of both feet 
manifested by numbness, hair loss, thinning of dorsal skin, 
hyperhydrosis deformity of toenails, and onychomycosis of the 
nails bilaterally, opining that the Veteran's bilateral foot 
condition was likely related to cold injury. 

An April 2002 VA vascular lab consult note listed an 
impression of moderate occlusive disease, bilaterally.  In an 
August 2003 VA treatment note, the examiner indicated that 
the Veteran had a left below-the-knee amputation in July 2002 
for arterial insufficiency post aortic aneurysm repair and 
was later fit for a prosthesis.  

Private treatment records dated from July 1996 to February 
2004 from the Veteran's treating physician, C. B., M.D., were 
associated with the record.  An August 1999 treatment record 
detailed complaints of parathesia in feet and noted findings 
of unspecified peripheral vascular disease.  In March 2000, 
the Veteran denied peripheral neuropathy changes.  A February 
2003 treatment record showed that the Veteran was diagnosed 
with status post below the knee amputation as a complication 
of aortic femoral bypass.  Persistent symptoms were noted to 
be ulcer on left stump from poorly fitted prosthesis.  A June 
2003 treatment note indicated that the Veteran's below knee 
amputation was secondary to an AAA (abdominal aortic 
aneurysm) repair (arterial bypass surgery).  A December 2003 
treatment note listed a detailed history of the Veteran's 
diagnoses which included peripheral vascular disease, 
unspecific (August 1999); unruptured aortic aneurysm (June 
2002); below knee amputation without complications (February 
2003); ulcer of the lower limbs (February 2003); and elevated 
liver enzymes (December 2003).  

A February 2004 discharge summary from Potomac Valley 
Hospital was included in the private treatment records.  It 
noted transfer diagnoses of severe anemia with 
gastrointestinal (GI) bleed, severe dehydration, cirrhosis, 
and hemoperitoneum. 

An additional February 2004 discharge summary from Winchester 
Medical Center indicated that the Veteran was transferred 
home for hospice care and reflected final diagnoses including 
hepatocellular carcinoma, malignant ascites, colitis, 
aspiration pneumonia, urinary tract infection, and dysarthia.

The immediate cause of the Veteran's death in March 2004 was 
identified on the death certificate as hepatocellular 
carcinoma.  The Board notes that the Veteran's private 
treating physician, C. B., M.D., certified his death 
certificate in March 2004.

At the time of his death, the Veteran was service-connected 
for cold injury residuals of the left foot, rated as 30 
percent; cold injury residuals of the right foot, rated as 30 
percent; PTSD, rated as 30 percent; and residuals of multiple 
shrapnel fragment wound scars, rated as 10 percent.

In a July 2004 statement and nearly identical December 2004 
statement, C. B., M.D., noted that the Veteran was his 
patient from 1996 until his death in 2004.  The physician 
indicated that the Veteran ultimately died secondary to 
hepatocellular carcinoma.  However, he indicated that the 
Veteran was most often plagued by chronic leg problems that 
went back to his days in Korea and extensive lower extremity 
problems related to frost bite he had while in the service.  
It was further noted that later in life the Veteran required 
surgery to revasculize his legs which was performed at the 
same time as an abdominal aortic aneurysm repair.  The 
physician commented that the Veteran had complications during 
the repair and ended up with amputation of his leg.  Finally, 
he opined that the Veteran's vascular problems in his lower 
extremities were directly related back to the problems he had 
with frost bite while in service and this contributed to his 
death.

In her May 2005 substantive appeal, the appellant asserted 
that the Veteran's service-connected cold injuries were a 
major contributor to his deteriorating health, which hastened 
his death.  She further indicated that the Veteran was 
diagnosed with liver cancer only about five days before his 
death. 

In an August 2005 VA medical opinion, it was noted that a VA 
physician reviewed the Veteran's claims file.  Thereafter, 
the physician opined that it was less likely as not that the 
Veteran's hepatocellular carcinoma was caused by, or as a 
result of cold injury residuals.  He also indicated that 
there was no medical textbook evidence that hepatocellular 
carcinoma can be related to cold injury residuals.

In a January 2008 statement, the appellant again asserted 
that the Veteran's service-connected cold injury residuals 
directly contributed to and hastened his death, as his immune 
system was so low it was not able to fight off diseases and 
infections. 

In a July 2009 VA medical opinion, it was clearly shown that 
the VA physician reviewed the Veteran's claims file.  He 
noted that there was a complete vacuum of information from 
1950s to 1990s, while service records did not provide any 
clear description of the extent of cold injury/frostbite in 
service.  It was also included that private physician records 
in the file did not mention any significant concerns or 
significant residuals related to cold injuries.  The 
physician indicated that the nature of the major complicating 
vascular disease in this case (which was noted to be 
peripheral vascular disease, unspecified by the private 
physician) was likely peripheral arterial disease (PAD), a 
clinical disorder in which there is a stenosis or occlusion 
in the aorta or arteries of the limbs.  Although tests or 
surgical reports were not available, the physician indicated 
that the fact that the Veteran had abdominal aortic aneurysm 
repair and fem-pop bypass graft was suggestive of significant 
involvement of the aorta, femoral, and popliteal artery 
areas.  He also noted that the Veteran had major risk factors 
for PAD, including diabetes, tobacco use, and high 
cholesterol, that were unrelated to his cold injury 
residuals.  This form of vascular disease (PAD) was noted to 
be very different from that of cold injuries/frostbite, as it 
involved large and medium sized vessels, as frostbite 
involved tissue injuries due to freezing and vasoconstriction 
in the distal significantly smaller vessels.

In addition, the physician highlighted that the final 
discharge summary from Winchester Medical Center did not 
include findings of either type of peripheral vascular 
disease as a significant or likely contributor.  He also 
commented that the private physician opinions did not provide 
any conclusive link between the Veteran's vascular problems 
and his death from hepatocellular carcinoma.  Other evidence 
of record, physician's office notes or examinations, was also 
noted not to provide any clear evidence of persistent 
problems related to service-connected cold injury residuals.  
In conclusion, the VA physician stated that based on all of 
the above, it was less likely than not that the Veteran's 
service-connected cold injury residuals contributed 
substantially or materially to death or were of such a nature 
as to aggravate the hepatocellular cancer that directly 
caused his death.  Thereafter, the physician cited multiple 
medical reference materials used to support his opinion. 

Analysis

The appellant does not contend, nor is there a factual basis 
in the record, that hepatocellular carcinoma was incurred 
during service, or manifested as a chronic disease within a 
year thereafter, or for several decades after his discharge 
from service in 1952.  SGO records show no findings of 
hepatocellular carcinoma during service.  Post-service 
medical evidence of record first shows findings of 
hepatocellular carcinoma many years after the Veteran's 
separation from active service.  Thus, there is no basis upon 
which to conclude that the Veteran's immediate cause of 
death, hepatocellular carcinoma, was incurred in or 
aggravated during military service, including on a 
presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

Rather, the appellant contends that the Veteran's service-
connected right and left foot cold injury residuals were a 
contributory cause of his death.

In this case, it is uncontroverted that the Veteran was 
receiving separate 30 percent ratings for right foot and left 
foot cold injury residuals at the time of his death.  Post-
service medical evidence also clearly shows that the Veteran 
was treated for cold injury residuals, peripheral vascular 
disease, and hepatocellular carcinoma.  However, persuasive 
and competent evidence of record does not indicate that the 
Veteran's service-connected cold injury residuals were a 
contributory cause of his death from hepatocellular 
carcinoma.

The Board finds the most probative evidence of record to be 
the medical opinions rendered by the VA physicians in the 
August 2005 and July 2009 reports.  Each examiner provided a 
detailed opinion concerning whether the Veteran's service-
connected cold injury residuals were a contributory cause of 
his death after thoroughly reviewing the Veteran's claims 
file.  Based on such review, the VA examiners opined that it 
was less likely than not that the Veteran's service-connected 
cold injury residuals caused the Veteran's death, contributed 
substantially or materially to the Veteran's death, or were 
of such a nature as to aggravate the hepatocellular cancer 
that directly caused his death.  Thereafter, each examiner 
explained his opinion, supporting it by utilizing evidence 
included in the record as well as citing to additional 
reference and medical treatise materials.

In contrast, in his July and December 2004 statements, C. B., 
M.D. simply stated that the Veteran suffered from vascular 
problems in his lower extremities related in-service frost 
bite and that this contributed to his death.  However, the 
basis for this opinion is entirely unclear, as an explanation 
was not provided.  The probative value of this opinion is 
diminished by the fact that the conclusion is not supported 
by any medical rationale.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  The 
physician also did not indicate that he had reviewed any of 
the Veteran's records in rendering his opinion.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (rejecting a medical opinion 
as "immaterial" where there was no indication that the 
physician reviewed the claimant's service treatment records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).  The Board further notes that it may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefore are stated.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998).  Finally, in 
evaluating a Veteran's claim, the opinion of a treating 
physician is not entitled to greater weight solely because of 
the treating relationship, a concept sometimes referred to as 
the "treating physician rule."  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993). 

Under these circumstances, the Board concludes that the 
August 2005 and July 2009 VA physician's findings constitute 
the most probative (persuasive) evidence on the question of 
whether the Veteran's service-connected cold injury residuals 
were a contributory cause of his death.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

The Board also acknowledges the contentions of the appellant 
and her representative concerning the etiology of the 
Veteran's cause of death in multiple written statements of 
record.  However, the record does not show that the appellant 
has the medical expertise that would render competent her 
statements as to the relationship between the Veteran's 
military service, his service-connected disabilities, and his 
cause of death.  While lay testimony is competent to 
establish the presence of observable symptomatology, cold 
injury residuals as well as hepatocellular cancer are not the 
type of disabilities that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Robinson v. Shinseki, 
557 F.3d 1355 (2009).  Such competent evidence has been 
provided by the medical personnel who have evaluated the 
Veteran's disabilities during the current appeal and by 
medical records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the 
clinical findings than to the appellant's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has carefully 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


